Citation Nr: 1416985	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-41 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher rating for lumbar strain with degenerative disc disease and degenerative arthritis of the lumbosacral spine, rated 20 percent disabling until February 22, 2010 and 40 percent disabling thereafter.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence was received to reopen a claim for service connection for a hearing loss disability.

5.  Entitlement to service connection for a hearing loss disability.

6.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1982 to March 1983.  The Veteran was also a member of the National Guard until his retirement and had various other periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Regional Office (RO) in New York, New York.

The record contains evidence that raises the issue of entitlement to TDIU.  Since this is considered a component of an increased rating claim, that issue has been added to the title page.

The issues of entitlement to service connection for hearing loss and tinnitus and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Giving the benefit of the doubt to the Veteran, his low back disability was characterized by symptoms of flexion to 30 degrees or less throughout the appeal period.  Unfavorable ankylosis of the entire thoracolumbar spine was not shown.

2.  The Veteran's low back disability is not productive of an exceptional disability picture that renders the scheduler rating inadequate.

3.  The Veteran's claim for service connection for tinnitus was previously denied in a rating decision that was dated in April 2007.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional evidence within one year.

4.  The evidence received since the April 2007  rating decision relates to an unestablished fact relative to the claim for tinnitus.

5.  The Veteran's claim for service connection for a hearing loss disability was previously denied in a rating decision that was dated in December 2007.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional evidence within one year.

6.  The evidence received since the December 2007  rating decision relates to an unestablished fact relative to the claim of service connection for a hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the Veteran's low back disability prior to February 22, 2010 were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a rating in excess of 40 percent for the Veteran's low back disability were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

3. The RO's rating decision in April 2007 denying service connection for tinnitus is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4. New and material evidence has been received to reopen the claim of service connection for tinnitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The RO's rating decision in December 2007  denying service connection for a hearing loss disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (20103).

6. New and material evidence has been received to reopen the claim of service connection for a hearing loss disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a September 2008 letter that explained what the evidence needed to show in order to substantiate the Veteran's claims, how VA could help the Veteran obtain this evidence, and how VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records, and the written statements of the Veteran.  The Veteran was provided with VA examinations of his back that fully documented his symptoms and the functional effects  thereof.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating

The Veteran contends that he should receive a higher rating for his low back disability, rated 20 percent disabling until February 22, 2010 and 40 percent disabling thereafter.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the general rating formula for diseases and injuries of the spine, a rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria a 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

SSA records show that the Veteran was awarded disability benefits based on chronic back pain and arthritis.  In connection with his SSA claim, the Veteran's private doctor indicated that he was unable to work due to back pain.

The Veteran was afforded a VA examination of his spine in September 2008.  At that time the Veteran reported that he medically retired from his job as a National Guard Technician due to his low back disability and was currently receiving SSA disability benefits for that disability.  The Veteran reported constant pain.  He took medication at times but it caused him to be groggy or tired when he took it.  He had difficulty driving and shopping.  He had intermittent flare ups that occurred at various times, at times based on movement but at other times apparently without cause.  Examination of the Veteran showed he had a normal upright posture and gait.  There was some tenderness at the LS junction.  There was tightness and spasm in the paravertebral muscles.  Forward flexion to 35 degrees was possible after repetition, with pain as the limiting factor.  Repetitive extensor motions were to 15 degrees, limited by pain.  Right and left rotation and lateral flexion were each possible to 30 degrees, with pain at the endpoints.  Repetitive motion seemed to be limited by a lack of will and endurance. Deep tendon reflexes at the knees evoked no response which was somewhat difficult to explain because Achilles reflexes were 2/4 bilaterally.  Sensation was diminished over the lateral aspect of the left leg.  Peripheral pulses were weak but the feet were warm.  Diagnoses were degenerative disk disease and degenerative arthritis of the lumbosacral spine.

The Veteran was seen at VA for back problems on various occasions.  Treatment records showed repeated complaints of back pain, with motion at times limited to as little as 20 degrees of forward flexion.  It was noted that the Veteran lived a very sedentary lifestyle which could be contributing to his pain.

The Veteran was reexamined by VA in April 2013. Diagnosis was degenerative joint disease of the lumbar spine.  Forward flexion was limited to 30 degrees with objective evidence of pain at 5 degrees.  Extension, right and left lateral rotation, and right and left lateral flexion were all severely limited.  Post-repetition, forward flexion remained at 30 degrees with other movements also limited as before.  Functional impairments of the back consisted of less movement than normal, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and walking.  There was tenderness of muscles along the spine, but muscle spasm or guarding was not severe enough to cause an abnormal gait or abnormal spinal contour.   Strength in the lower extremities was normal.  There were signs of radiculopathy on the left and the Board notes that the Veteran is separately service connected for his left lower extremity radiculopathy.  The Veteran did not have intervertebral disk syndrome.  He occasionally used a brace.  The examiner stated that the Veteran had been unable to work since 2006 due to his back disability and was rated unemployable by SSA.  

Statements submitted by the Veteran include complaints of radiating pain which limited standing and sitting.  He explained that he lost his job as a National Guard Technician due to his back pain.  Records show the Veteran lost his job because he lost his military membership as a result of his back disability.

Giving the benefit of the doubt to the Veteran, the criteria for a 40 percent evaluation were met throughout the entire appeal period.  Later measures suggest motion of the lumbosacral spine was more limited than shown on the September 2008 examination and the evidence does not clearly establish that his condition changed in severity since that time.  

However, evidence does not show that the Veteran met the criteria for a higher rating at any time.  Since the 40 percent evaluation is the maximum evaluation for limited motion, further DeLuca analysis is not warranted.  Johnston v. Brown, 10 Vet. App. 80 (1997).  No type of ankylosis was shown.  There was no unfavorable ankylosis and no incapacitating episodes of intervertebral disk syndrome to meet the criteria for a higher scheduler rating.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's primary symptoms are pain and limitation of motion, both of which are expressly contemplated by the rating schedule.  Thus, the initial factor required for consideration of entitlement to an extraschedular rating is not present.  

The Board considered the benefit of the doubt, and resolved all doubt in favor of the Veteran for the period prior to February 22, 2010.  Thereafter, the weight of the evidence is against the Veteran's claim for a higher rating for his back disability.

 New and Material Evidence

In an April 2007 decision, the RO denied service connection for the Veteran's tinnitus and in November 2007 the RO denied service connection for a hearing loss disability. The claims were denied because no evidence of a nexus to service was shown.  The evidence considered at that time included the Veteran's claim form and his service treatment records.  The Veteran did not timely file a notice of disagreement with either of these decisions, nor did he submit additional evidence within one year.  As a result, the decisions became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran submitted statements indicating that he was exposed to military noise while performing training activities, including canon fire.  Private audiological reports show diagnoses of bilateral sensorineural hearing loss with the Veteran reporting military noise exposure and tinnitus.  Private treatment records indicate the minimal hearing loss is noise induced.      

The Board finds the newly received evidence sufficient to reopen the Veteran's claims for service connection for hearing loss and tinnitus.



ORDER

A rating of 40 percent for lumbosacral strain with degenerative disk disease and degenerative arthritis of the lumbosacral spine is granted for the period prior to February 22, 2010.

A rating in excess of 40 percent for degenerative disk disease and degenerative arthritis of the lumbosacral spine is denied.

The applications to reopen the claims for service connection for tinnitus and hearing loss disability are granted.


REMAND

The Veteran's claims for hearing loss and tinnitus having been reopened, the Veteran should be provided a VA audiological examination to determine the nature and etiology of any diagnosed hearing loss or tinnitus.  

Additionally, a VA examiner and a private physician have opined that the Veteran is unable to work due to his back disability.  Thus, the issue of entitlement to TDIU has been raised and should be adjudicated by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological examination.  The examiner should identify whether the Veteran has a hearing loss disability for VA purposes and document any complaints of tinnitus.  The examiner should determine whether it is at least as likely as not (at least 50 percent likely) that any diagnosed hearing loss was caused or aggravated (made permanently worse) by participation in active duty for training and/or inactive duty for training as a member of the National Guard, including exposure to loud noise during military training activities.  However, the Veteran's employment as a civilian National Guard Technician is not considered military service for purposes of establishing service connection.  The examiner should also document the functional effects of the Veteran's hearing loss and tinnitus, including any effects on employment.

2.  Undertake all necessary development and adjudicate the Veteran's claim for TDIU.  Entitlement to TDIU on an extraschedular basis should expressly be considered.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


